Order entered August 22, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-17-01378-CV

                        IN RE HEDY A. RITTENMEYER,
                  INDEPENDENT EXECUTOR OF THE ESTATE OF
              CHRISTOPHER ALLEN RITTENMEYER, DECEASED, Relator

                  Original Proceeding from the Collin County Probate Court
                                    Collin County, Texas
                            Trial Court Cause No. PB1-0072-2017

                                              ORDER
                         Before Justices Lang-Miers, Myers, and Boatright

        Based on the Court’s opinion of this date, we GRANT relator’s Motion for Rehearing.

We WITHDRAW our April 19, 2018 opinion and order denying relator’s petition for writ of

mandamus. We CONDITIONALLY GRANT relator’s petition. We ORDER the trial court to

vacate the portion of the order signed November 7, 2017, that overrules relator’s assertions of

privilege in response to interrogatory number 2 and requests for production numbers 3, 6, and 9.

We further ORDER the trial court to file with this Court, within THIRTY DAYS, a copy of the

trial court’s order issued in compliance with this Court’s opinion and order of this date. Should

the trial court fail to comply with this order, the writ will issue.



                                                         /s/    ELIZABETH LANG-MIERS
                                                                JUSTICE